Citation Nr: 1725404	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  13-23 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee condition.

2. Entitlement to service connection for a lung condition, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1977 to August 1981 and from November 1982 to April 1991.  The Veteran also had additional duty in the Florida Army National Guard from July 2002 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims.

As an initial matter, in September 2015 and June 2016 statements, the Veteran stated that he was receiving Social Security Administration (SSA) disability benefits.  However, complete documentation from SSA, including the Veteran's application and the medical records on which any decision was based, has not yet been associated with the claims file.  As those records may be relevant to the appeal, they should be obtained prior to adjudication of the Veteran's claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).


Left Knee Condition

In regard to the Veteran's claim of entitlement to service connection for a left knee condition, the Veteran testified at the July 2016 videoconference hearing that he injured his left knee during a two-week period of active duty for training (ACDUTRA) with the National Guard.  See Hearing Tr. at 3-4.  Specifically, the Veteran stated that he injured it while running and exercising on a muddy track at Fort Stewart, Georgia.  Id.

When a claim for service connection is based on a period of ACDUTRA or inactive duty for training (INACDUTRA), there must be evidence that the claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or INACDUTRA.  See 38 U.S.C. §§ 101 (2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324  (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service." 

In the instant case, the Veteran's claims file includes a copy of a NGB-22 noting National Guard service from July 2002 to July 2003.  However, the file is absent of any documentation of any dates of the Veteran's periods of ACDUTRA.  As such dates are critical to the Veteran's claim, they must be verified prior to adjudication.

Additionally, the Veteran has not yet been afforded an examination in connection for his left knee claim.  A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.

Applying the above three-part test, a June 2010 operation report from Dr. DeIorio, a private clinician, stated that the Veteran underwent arthroscopic surgery on his left knee and received a post-operative diagnosis of a torn medial meniscus of the left knee as well as plica suprapatellaris.  Accordingly, there is competent evidence that the Veteran had a current disability during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (stating that the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).

Next, the Board finds that there is evidence that the Veteran's left knee condition may be related to related to service.  Specifically, in a May 2003 treatment record, Dr. Tate diagnosed the Veteran with a sprain and strain of the medial collateral ligament of the knee.  The Veteran reported to Dr. Tate that his left knee was in pain ever since running during training about two weeks ago.  Similarly, in a July 2003 VA treatment record, the Veteran stated that he injured his left knee while training with the National Guard.  The Veteran reported that he was told that he needed surgery and was seeking a second opinion from a VA orthopedic specialist.  Likewise, in an August 2010 statement, R.E., a sergeant with the Florida Army National Guard, stated that he trained with the Veteran in May 2003 and noticed the Veteran having difficulty with his left leg while running.  As such, the Board acknowledges that there is an indication that the Veteran's left knee condition may be associated with his National Guard service.

As the record currently lacks sufficient medical evidence discussing a causal connection between the Veteran's present left knee condition and his active duty service, the Board cannot make a proper decision as to the merits of the Veteran's claim at this time.  Therefore, the Board will remand this issue so that the Veteran may be afforded an examination so that sufficient medical nexus evidence may be obtained.

Lung Condition

Turning to the Veteran's claim for service connection for a left lung condition, the Veteran was also not afforded a VA examination for this claim.  As discussed in the previous section, a VA examination or medical opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See Waters, 601 F.3d 1274; Colantonio, 606 F.3d 1378.

In this case, during the July 2016 hearing, the Veteran testified that he currently suffered from coughing and shortness of breath.  See Hearing Tr. at 12-14.  The Veteran also testified that he was exposed to asbestos while aboard the U.S.S. Guadalcanal due to maintenance being conducted on the ship.  Id.  Specifically, the Veteran stated that he worked in the weather office and that shipyard workers were replacing pipes on the ship.  Id.  The Veteran stated that the shipyard workers placed signs up warning others that the pipes had asbestos in them.  Id.  The Veteran concluded that dust was everywhere and, while occasionally he would use a mask, most of the time he and others would simply walk to and from the weather office with no protection.  Id.

In his July 2013 substantive appeal, the Veteran stated that he was an aerographer's mate while in the Navy.  A DD-214 received by VA in January 2010 notes periods of service in the Navy from October 1984 and April 1991.  This DD-214 also states that the Veteran's primary specialty was "AG"-aerographer's mate-and lists the U.S.S. Guadalcanal as the Veteran's last duty assignment.

Although there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims, the VA Adjudication Procedure Manual, (VBA Manual M21-1) provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, para. 3   The Court has held that VA must analyze a claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

VBA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section I, para. 3(c) provides a table of probability of asbestos exposure for specific military occupational specialties (MOS).  Aerographer's mate is listed in the table for minimal probability of asbestos exposure.  VBA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section I, para. 3(e) states that if an MOS is listed as minimal, probable, or highly probable in the previously-discussed table, asbestos exposure is to be conceded for the purposes of scheduling a VA examination.

As the evidence currently before the Board demonstrates that: (1) the Veteran currently suffers from coughing and shortness of breath; (2) he was an aerographer's mate in service aboard the U.S.S.S. Guadalcanal; (3) he testified as to asbestos exposure aboard the U.S.S. Guadalcanal; and (4) the VBA Manual M21-1 mandates the scheduling of a VA examination due to the Veteran's MOS, the Board will remand this claim so that the Veteran may be afforded an examination to determine the existence and etiology of a lung condition.

Lastly, given the need to remand the foregoing issues for the verification of ACDUTRA periods as well as the scheduling of VA examinations, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Ask the Veteran to identify and authorize VA to obtain any outstanding private treatment records.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

3. Obtain all records associated with the Veteran's Social Security disability benefits claim, including copies of any decisions and copies of the medical records relied upon concerning that claim.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

4. Contact the Veteran's Army National Guard Unit, the Defense Finance and Accounting Service, or any other appropriate sources to verify the Veteran's periods of ACDUTRA in the spring and summer of 2003. Any negative responses should be in writing and should be associated with the claims file.

5. After completing items (1) through (4) to the extent possible, schedule the Veteran for a VA examination to determine the etiology of his left knee condition.  All necessary tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

The clinician should then state whether it is at least as likely as not (50 percent probability or more) that the Veteran's left knee condition was incurred in or otherwise related to service.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* A May 2003 treatment record from Dr. Tate wherein the Veteran complains of left knee pain of two-weeks' duration following training;

* June 2003 treatment records from Dr. DeIorio and Dr. Rodriguez regarding a complex tear of the posterior horn of the medial meniscus in the Veteran's left knee;

* A June 2010 operation report for a left knee arthroscopy by Dr. DeIorio; 

* An August 2010 statement by R.E.; and

* The Veteran's testimony during the July 2016 Board videoconference hearing.

For any opinion, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6. After completing items (1) through (4) to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any lung condition.  All necessary tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.   The clinician should then address the following:

(a) The clinician should identify any lung condition(s) by medical diagnosis.

(b) For each lung condition identified, the clinician should then state whether it is at least as likely as not (50 percent probability or more) that the lung condition was incurred in or is otherwise related to service, to include as due to asbestos exposure.
	
In providing any opinion, the clinician is reminded that per the procedures outlined in VBA Manual M21-1, VA acknowledges asbestos exposure per the Veteran's aerographer's mate MOS.  Additionally, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including the Veteran's testimony during the July 2016 Board videoconference hearing.

For any opinion, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

7. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




